Pettit, J.
This case was tried and judgment rendered in special term, from which an appeal was taken to the general term, where the judgment was affirmed, from which affirmance an appeal was taken to this court. There was no error assigned in general term on any ruling or action of the court in special term; there was, therefore, no question legally or properly presented to the general term on the action of the court in special term, and hence the general term did not err in affirming the judgment of the special term.
This court has repeatedly held that we can only review, consider, and act upon such questions as are raised by the assignment of errors in the general term on the rulings of the special term.
The judgment is affirmed, at the costs of the appellants.
Petition for a rehearing overruled.